DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B, Sub-species B1 (Figs. 4A-6 and Fig. 9A) in the reply filed on August 16, 2021 is acknowledged.
As directed by the amendment, claims 1-12 are canceled. Accordingly, claims 13-20 are pending in this application, with an action on the merits to follow regarding claims 13-20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elongate strips and lever-arm ends (claims 16 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is indefinite as it recites, “The collar elevator of claim 16” and then recites all the limitations of claim 16.  Further note that claim 16 is “The footwear article of claim 13”.  Therefore as claim 18 recites a different preamble and the same limitations as claim 16, it is unclear as to what claim 18 is attempting to further limit.  Examiner has interpreted this to be an error and that claim 18 should depend from claim 17 and respectfully suggests amending claim 18 to recite, “The collar elevator of claim [[16]] 17….”
collar elevator of claim [[16]] 17….”
	Claim 20 is indefinite as it recites, ““The footwear article of claim 16” and then has limitations that already appear in claim 15.  Therefore it is unclear as to what claim 20 further limits.  Examiner has interpreted this to be an error and that claim 20 should depend from claim 17 and respectfully suggests amending claim 20 to recite, “The collar elevator of claim [[16]] 17….”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 (claims 17-20 as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (WO 2009/154350).
operable to return the ankle collar from the lowered state to the raised state (as can be seen in Figs. 1-4 and disclosed in para. 5 of the translation), the collar elevator comprising: a medial lever arm (3 on medial side, see annotated Fig. 1); a lateral lever arm (3 on lateral side, see annotated Fig. 1); a center connecting band (2) that couples the medial lever arm to the lateral lever arm and that is located near a rear portion of the ankle collar (as can be seen in annotated Fig. 1); and a base (4) that is affixed at a first junction to the medial lever arm and at a second junction to the lateral lever arm (as can be seen in annotated Fig. 1), the base continuously extending from the first junction, around a backside of the footwear article, to the second junction (as can be seen in in annotated Fig. 1 and as the elevator is embedded in the upper it extends around a back side of the footwear article), wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a uniform thickness between an inner side facing towards a foot receiving cavity and an outer side facing away from the foot receiving cavity (as can be seen in Figs. 1-4).
	Regarding claim 14, Shim discloses wherein the medial lever arm (3 on the medial side, see annotated Fig. 1) forms a first acute angle with the base (4) at the first junction (as can be seen in annotated Fig. 1, the angle from the base to the lever arm is 
	Regarding claim 15, Shim discloses wherein the medial lever arm, the lateral lever arm, the center connecting band, and the base comprise a single continuous body (as can be seen in Fig. 1, 1 is a single continuous body is formed by 2, 3, and 4).
	Regarding claim 16, Shim discloses wherein the medial lever arm (3 on the medial side, see annotated Fig. 1) comprises a first elongate strip (portion of 3 between the ends) between a first lever-arm end (1st end, see annotated Fig. 1) at the first junction (see annotated Fig. 1) and a second lever-arm end (2nd end, see annotated Fig. 1) that opposes the first lever-arm end and that attaches to the center connecting band (as can be seen in annotated Fig. 1); wherein the lateral lever arm (3 on the lateral side, see annotated Fig. 1) comprises a second elongate strip (portion of 3 between the ends) between a third lever-arm end (3rd end, see annotated Fig. 1) at the second junction (see annotated Fig. 1) and a fourth lever-arm end (4th end, see annotated Fig. 1) that opposes the third lever-arm end and that attaches to the center connecting band (as can be seen in annotated Fig. 1); and wherein the base (4) comprises a third elongate strip (portion of 4 between the ends) between the first junction and the second junction (as can be seen in annotated Fig. 1).
	Regarding claim 17, Shim discloses a collar elevator (1, Figs. 1-4) for a footwear article (10), the collar elevator comprising: a base (4) having a first base end, a second base end (see annotated Fig. 1), and a base thickness (thickness can be seen in Figs. 1 
	Regarding claim 18, which has been interpreted by Examiner as depending from claim 17, Shim discloses wherein the first lever arm (3 on the medial side, see annotated Fig. 1) comprises a first elongate strip (portion of 3 between the ends) between a first lever-arm end (1st end, see annotated Fig. 1) at the first junction (see annotated Fig. 1) and a second lever-arm end (2nd end, see annotated Fig. 1) that opposes the first lever-arm end and that attaches to the center connecting band (as can rd end, see annotated Fig. 1) at the second junction (see annotated Fig. 1) and a fourth lever-arm end (4th end, see annotated Fig. 1) that opposes the third lever-arm end and that attaches to the center connecting band (as can be seen in annotated Fig. 1); and wherein the base (4) comprises a third elongate strip (portion of 4 between the ends) between the first junction and the second junction (as can be seen in annotated Fig. 1).
	Regarding claim 19, which has been interpreted by Examiner as depending from claim 17, Shim discloses wherein the collar elevator (1) is positioned in a footwear article (10) to return an ankle collar (upper edge portion of 11 that extends around the heel of the wearer, see annotated Fig. 1) from a lowered state (state shown in Fig. 2) to a raised state (state shown in Fig. 1 and 4); wherein the first junction is on a medial side of the footwear article and the second junction is on a lateral side of the footwear article (as seen in annotated Fig. 1); wherein the base (6) extends from the medial side, around a backside of the footwear article, to the lateral side (as can be seen in in annotated Fig. 1 and as the elevator is embedded in the upper it extends around a back side of the footwear article); and wherein the center connecting band is positioned near a rear portion of the ankle collar (as can be seen in annotated Fig. 1).
	Regarding claim 20, which has been interpreted by Examiner as depending from claim 17, Shim discloses wherein the first lever arm, the second lever arm, the center connecting band, and the base comprise a single continuous body (as can be seen in Fig. 1, 1 is a single continuous body is formed by 2, 3, and 4).

    PNG
    media_image1.png
    769
    743
    media_image1.png
    Greyscale

Annotated Fig. 1 (Shim)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown is footwear with collar elevators and/or heel counters.  For example, Schulten (US 2021/0112916) shoes an external collar elevator and Nakaya shoes an external heel counter (US 2019/0297999)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.